DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirata et al. (US20150258705A1).
Regarding Claims 1 and 8, Hirata teaches a method for forming a 3D object comprising: 
A structure shaping step of shaping material (metal or ceramic powders [0095]) where a binding solution is applied to shape the powder; (Claim 1)
A support shaping step of discharging a sacrificial layer of binding solution on a surface layer, where the sacrificial layer contains a curable resin [0245] (Claim 4); 
A degreasing step of removing the sacrificial layer by dissolving the resin support with a solvent [0055]. 
Regarding Claim 3, Hirata teaches the sacrificial shape is applied after the support shaping step [0052] and where the each respective shape are regions adjacent to each other (Claim 4).
Regarding Claim 4, Hirata teaches the sacrificial layer comprises an ultraviolet curable resin and are cured by UV radiation [0049]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2Hirata as applied to Claim 1 above.
Regarding Claim 2, Hirata teaches the sacrificial shape is applied after the support shaping step [0052] and where the each respective shape are regions adjacent to each other (Claim 4); but does not teach that the support shaping is performed before the structure shaping for each layer. However, it would have been obvious to one of ordinary skill in the art to perform the sacrificial shaping before structural support shaping as a simple substitution of one known element for another to obtain the predictable result of forming a curable three dimensional object. ( See MPEP 2143). 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to Claim 1 above, in view of Ishida et al. (US20180093326A1)
Regarding Claim 5, Hirata teaches sacrificial support containing water soluble resin that can be deposited in a melted state [0122] but does not teach the presence of a thermoplastic resin specifically. However, Ishida teaches three dimensional articles can be made of a composition including thermoplastic resins and curable resins before degreasing for the purpose of temporarily fixing grains and can be used in the support portion [0227-0230]. Therefore, one of ordinary skill in the art would have been motivated to use a thermoplastic resin for the purpose of aiding in fixing grains in the support portion before degreasing. 
Regarding Claim 6, Hirata teaches the printed body is degreased but is silent as to if the object is sintered after degreasing. However, Ishida teaches after 
Regarding Claim 7, Hirata teaches degreasing is accomplished by the use of solvent but does not teach degreasing is accomplished by heating and vaporizing the support. However, Ishida teaches the support can be removed by a combination of heating at a temperature of 100-750 C to vaporize the binder [0103] and with the use of solvent [0113]. Therefore, one of ordinary skill in the art would have been motivated to heat and vaporize the support of Hirata for the purpose of removing the support/sacrificial binder-containing layer either as a substitution for the solvent degreasing step of Hirata or in combination with it. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736